Citation Nr: 1122535	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to May 1946.  He died in August 2007, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing before the undersigned was held at the RO in June 2010.  The hearing transcript has been associated with the claims file.

In August 2010, the Board remanded the issues for additional development.  Since then, the development has been completed and the issues are, once more, before the Board for adjudication.

The Board notes that at the time of his death, the Veteran was service-connected for an amputated left middle finger evaluated as 10 percent disabling from May 11, 1946.  He was also service-connected for an anxiety disorder, evaluated as 10 percent disabling from May 11, 1946, 30 percent disabling from September 11, 1987, and 100 percent disabling from October 30, 2000.  The Veteran had a combined disability evaluation of 20 percent from May 11, 1946, 40 percent from September 11, 1987, and 100 percent from October 30, 2000.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2007 from coronary/respiratory insufficiency due to coronary artery disease.

2.  Coronary/respiratory insufficiency was not present in service or until years thereafter, was not otherwise etiologically related to service, and was not caused or chronically worsened by service-connected disability.

3.  The Veteran was not rated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding his death, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.312 (2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.

Here, the RO sent correspondence in September 2007 and December 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.

The Board concludes that the appellant has actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  In this regard, the nature of the appellant's claim reflects her actual knowledge of the disabilities for which the Veteran was granted service connection and the conditions for which he was not service-connected.  Accordingly, any failure to provide Hupp- compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.

Entitlement to Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

As noted above, at the time of the Veteran's demise, he was service-connected for an amputated left middle finger evaluated as 10 percent disabling from May 11, 1946.  He was also service-connected for an anxiety disorder evaluated as 10 percent disabling from May 11, 1946, 30 percent disabling from September 11, 1987, and 100 percent disabling from October 30, 2000.  The Veteran had a combined disability evaluation of 20 percent from May 11, 1946, 40 percent from September 11, 1987, and 100 percent from October 30, 2000.  

The appellant maintains that the Veteran died as a result of his service-connected anxiety disorder.  She testified that the Veteran's symptoms of anxiety had worsened prior to his death, and that he'd experienced heightened anxiety shortly before he died.  She avers that the Veteran's anxiety exacerbated his heart problems and, ultimately, caused his death.  

A review of the service treatment records no evidence of complaints or findings of coronary artery disease or other heart problems during service.

Post-service medical records show a long history of treatment for heart problems, post-dating service by a number of years.  The Veteran underwent multiple heart surgeries including right femoral artery surgery in 1985, a left carotid enderectomy in February 2000, and a triple bypass surgery in May 2000.  Records also show ongoing mental health treatment for symptoms of a service-connected anxiety disorder since the late 1980s.  

Notably, two days prior to the Veteran's death in August 2007, a VA contact record indicates that the Veteran's daughter reported that the Veteran was anxious because his spouse was in the hospital.  She reported that the Veteran was having difficulty breathing.

Two days later, the Veteran died.  His death certificate lists the immediate cause of death as coronary/respiratory insufficiency due to coronary artery disease.  

A VA treatment record dated the day of his death noted that the Veteran had passed away.  The attending psychiatrist, Dr. M. L., acknowledged that the Veteran was service connected for an anxiety disorder, evaluated as 100 percent disabling.  She then opined that the Veteran's service connected psychiatric condition could have very likely been a major contributing factor in his recent death from coronary insufficiency.

VA obtained a medical opinion in June 2010.  The reviewing physician noted the Veteran's medical history and opined, in essence, that his death was not caused by his anxiety disorder.  The physician cited numerous medical studies which, in essence, found no significant correlation between stress and the presence of coronary artery disease or cardiac events.  He stated that although stressors can trigger a cardiac event, it is less clear that stress can cause a cardiac event.  He stated that anxiety and depression, regardless of their etiology, are considered stressors and they are present in PTSD patients in the VA healthcare system; however, he noted that there had never been a case of stressor-induced coronary artery disease, or any case in which a stressor caused its progression.  He opined that it was less likely than not that the Veteran's chronic anxiety and depression had a causal effect on his coronary artery disease because this disease was not that of a single arterial system, rather it involved the Veteran's cerebral vasculature and peripheral arterial tree which is a reflection of his hypercholesterolemia and not long term anxiety or depression.  The physician acknowledged the crippling impact that his mental condition had on his life, but indicated that it did not alter his life expectancy by causing or leading to progression of his coronary artery disease.  The physician reiterated that there was no connection between the Veteran's psychiatric issues and his death.

The Board finds the June 2010 VA medical opinion the most probative of record because it was based on the Veteran's medical history and provided adequate reasoning for the medical opinion reached.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  By contrast, the August 2007 opinion provided by Dr. M. L. is not deemed more than marginally probative because it is speculative in nature and provides no supporting rationale.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated may also implied may not and was therefore speculative); see also Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) (finding that although the Board may not ignore a medical opinion, it is certainly free to discount the credibility of a physician's statement); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Thus, the June 2010 VA opinion is the most probative medical opinion of record.

In considering the complete evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As noted above, appellant maintains that the Veteran's death was caused by a service-connected anxiety disorder.  However, the probative medical evidence of record indicates no relationship between the Veteran's death and his psychiatric condition.  Nor does it suggest that any service-connected disorder caused or aggravated the fatal condition at issue.  Thus, the Board finds the appellant's contentions unsubstantiated by the evidence of record.

With regard to the appellant's theory that the Veteran's service-connected anxiety disorder caused his death, the probative medical evidence of record simply does not support such a claim.  The Veteran experienced increased symptoms of anxiety immediately prior to his death and had an episode of difficulty breathing.  However, the June 2010 medical opinion clearly indicated that the Veteran's coronary and respiratory insufficiency was not caused by his anxiety.  The physician opined that the Veteran's coronary artery disease involved the cerebral vasculature and peripheral arterial tree which is a reflection of hypercholesterolemia, and not long term anxiety.  Further, the physician found that there had never been a conclusive case of stressor-induced coronary artery disease, or any case in which a stressor caused its progression, in the VA healthcare system.  Thus, the appellant's contentions are not substantiated and service connection for the Veteran's cause of death cannot be granted.

While Board acknowledges the appellant's contentions, it also notes that the appellant, as a lay person, is not competent to offer a medical opinion relating the Veteran's cause of death to service in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In this respect, the Board notes that the question of whether any particular disease process caused or contributed to death is clearly one more suited to the realm of medicine than lay expertise.  Moreover, even assuming the appellant is competent to offer an  opinion concerning the etiology of the Veteran's death, the probative value of her opinion would be outweighed by that of the June 2010 VA medical opinion, as the latter opinion was offered by a physician who clearly does have the training, education and experience to address the effect of diseases on death.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318

Where a Veteran's death is not determined to be service- connected, a surviving spouse may still be entitled to benefits.  Benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service-connected. 38 U.S.C.A. § 1318(a) (West 2010).  A deceased Veteran for purposes of this provision is a Veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the Veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the Veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Here, the Veteran was service-connected for an amputated left middle finger evaluated as 10 percent disabling from May 11, 1946.  He was also service-connected for an anxiety disorder evaluated as 10 percent disabling from May 11, 1946, 30 percent disabling from September 11, 1987, and 100 percent disabling from October 30, 2000.  The Veteran had a combined disability evaluation of 20 percent from May 11, 1946, 40 percent from September 11, 1987, and 100 percent from October 30, 2000.  

However, the Veteran did not have a service-connected disability that was continuously rated totally disabling for 10 or more years immediately preceding death.  Nor did he have any disability that was continuously rated totally disabling for at least five years from the date of his separation from service.  Accordingly, the Board finds that the totally disabling requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  

Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Therefore, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit or entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement);  Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final point, the Board notes that in reaching this determination, it is sympathetic to the appellant's claims and does not wish in any way to diminish the Veteran's honorable service.  The Board, however, is precluded from reaching its own unsubstantiated medical conclusions, and is instead bound on these matters by the medical evidence of record.  Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


